Citation Nr: 1402662	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic cervical spine disorder.  

2.  Entitlement to service connection for a chronic lumbosacral spine disorder.  

3.  Entitlement to service connection for a chronic left shoulder disorder.  

4.  Entitlement to service connection for otitis externa.  

5.  Entitlement to service connection for residuals of prostate cancer, including dysuria and erectile dysfunction.  

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009 and December 2009 by the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case was subsequently returned to the RO in Newark, New Jersey.  

In June 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  In September 2012 and again in August 2013, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Upon review of the file, the Board concludes the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office. 


FINDINGS OF FACT

1.  The Veteran did not have service or other duty or visitation on the landmass of the Republic of Vietnam. 

2.  A cervical spine disorder, diagnosed as arthritis or degenerative disc disease, was not shown to a compensable degree within one year of service, or to result in continuous symptomatology since service.  

3.  A current cervical spine disorder did not have onset in service and is not causally or etiologically related to service.  

4.  A lumbosacral spine disorder, diagnosed as arthritis or degenerative disc disease, was not shown to a compensable degree within one year of service, or to result in continuous symptomatology since service.

5.  A current lumbosacral spine disorder did not have onset in service and is not causally or etiologically related to service.

6.  A left shoulder disorder, diagnosed as impingement syndrome, was not shown during service and has not been continuous since service.  

7.  A current left shoulder disorder is not causally or etiologically related to service.  

8.  A current diagnosis of otitis externa is shown.  

9.  Prostate cancer was not shown in service or for many years thereafter, and is not the result of prostatitis in service.  


CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A chronic lumbosacral spine disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  A chronic left shoulder disorder was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  Otitis externa was not incurred in or aggravated by service; a current diagnosis of otitis externa has not been shown.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for several disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For disorders listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, as specified by regulation, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran also raised the issue of exposure to herbicides such as Agent Orange during service.  Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  

If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  

In the present case, however, the Veteran served off the shore of Vietnam aboard a U.S. aircraft carrier, and has not alleged going ashore in Vietnam.  "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

As such, a veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  In the present case, the record reflects only the Veteran's service in the coastal, but not inland, waters of Vietnam.  Because the evidence does not establish that he had service in Vietnam for the purpose of applying the herbicide presumption, herbicide exposure is not conceded.  

In this decision, the Board has also considered the lay evidence as it pertains to the issues decided herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims currently on appeal.  

Cervical and Lumbosacral Spine

The Veteran was without cervical or lumbosacral spine disorders or any history thereof at the time he entered service in 1954.  In January 1968, he was seen for neck pain following a motor vehicle accident after which he reported whiplash.  On physical examination he seemed stiff in the upper neck area.  A cervical spine X-ray was within normal limits.  Hot soaks were recommended and he was given medication.  Several days later, he returned for further treatment, stating that the medication was not helping.  Range of motion was full.  The impression was of a deep muscle spasm.  

The Veteran again sought treatment for neck pain in December 1971.  On objective examination, a muscle cramp was present in his neck.  He was treated and returned to regular duty.  

Regarding the lumbosacral spine, the Veteran reported low back pain in November 1964.  This pain was attributed to recurrent prostatitis, and a low back disorder was not diagnosed at that time.  He again reported pain and cramping in the vicinity of the low back and groin, and prostatitis was again diagnosed in January 1967 and later in February 1967.  A low back disorder was not diagnosed on either occasion; however, a long history of repeated episodes of prostatitis was noted.  

A February 1974 service separation examination was negative for any physical abnormality of the cervical or lumbosacral spine.  On a concurrent Report of Medical History, he denied any history of recurrent back pain.  Motorcycle accidents in 1960 and between 1970-73 were noted, however.  

Thus, the service treatment records confirm multiple in-service diagnoses of muscle cramps or spasms of the neck; however, these disorders, or any related disease or injury of the neck, were not present at service separation, according to the February 1974 service separation examination report.  This clinical finding at service separation suggests these disorders were not chronic and had fully resolved by the time of his service separation.  

Additionally, while the Veteran was seen for low back pain on several occasions during service, on each occasion, this symptom was attributed to prostatitis, not a disorder of the low back or lumbosacral spine.  

With respect to the present claim, as muscle cramps or spasms are not one of the chronic diseases listed in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application.  Nonetheless, as a current diagnosis of arthritis of the cervical and lumbosacral spine is established within the record and the evidence reflects in-service complaints or injuries of the spine, the next question is whether there is a casual relationship between the current complaints and any in-service injury.  

As the Veteran's current arthritis of the cervical and lumbosacral spine is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  
 
On his initial application for benefits, received in March 1976, the Veteran filed claims for an ear blockage, debris in his eye, and an injury to the right knee but did not reference or report any cervical spine or low back problems.  On VA examination in May 1976, he reported an 8-year history of pain and swelling on the left side of his neck and along the left trapezius.  He stated that these symptoms occurred when he slept on his left side.  He also reported some "locking up" of his neck.  No symptomatology of the low back was reported at that time.  

On physical evaluation, however, range of motion of the cervical spine was within normal limits and without spasm of the musculature of the spine.  X-rays of the cervical spine were also negative for any significant pathology of the bone or joint.  A diagnosis of a disorder of cervical or lumbosacral spine was not rendered at that time.  

This evidence suggests that while the Veteran was reporting some symptomatology of the neck within a few years after discharge, objective clinical testing, to include X-rays, was negative for any clear diagnosis, to include arthritis, at that time.  Thereafter, he was not diagnosed or treated for a cervical or lumbosacral spine disorder for many years post-service.  

Upon receipt of his current claim in 2008, the Veteran was afforded a VA orthopedic examination in September 2008, at which time arthritis of the cervical and lumbosacral spine was diagnosed.  As this is the first recorded reference to arthritis of the cervical or lumbosacral spine, coming more than 30 years after service separation, the Board finds that the evidence does not reflect continuity of arthritis symptomatology since service, or onset within a year of service separation.  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his neck and back disorders are related to service.  He asserts that he experienced symptoms relating to the neck and back as a result of multiple falls and motor vehicle accidents in service.  

At the June 2012 Board hearing, the Veteran indicated that he was involved in multiple motorcycle accidents during service, as well as falls while working on helicopters and performing other duties.  He has experienced chronic neck and low back pain since that time, according to his testimony and that of his spouse.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of a chronic cervical or lumbosacral spine disorder since service.  First, as noted above, the February 1974 service separation examination report reflects that he was examined and his neck and back found to be clinically normal.  While his history of motor vehicle accidents was noted at that time, no current diseases or injuries of the neck or back were noted to result.  

His in-service history of symptoms, or lack thereof, at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect a diagnosis of a chronic cervical or lumbosacral spine disorder in the years following service.  While the Veteran reported recurrent neck pain on VA examination in 1976, a contemporaneous medical evaluation, to include X-rays, was negative for any abnormalities of the bone, joint, or musculature.  Thus, while he is competent to report such observable symptomatology as neck or back pain, the Board nevertheless finds the objective clinical findings rendered at the same time to be more probative.  

Also, the Veteran filed an initial VA disability compensation claim for service connection for several disorders in 1976, shortly after service, but did not claim service connection for a cervical or lumbosacral spine disorder at that time.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, he filed claims for service connection but did not initially mention cervical or lumbosacral spine symptoms.  This suggests to the Board that there was no pertinent symptomatology at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a cervical or lumbosacral spine disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic neck or back injury in service, or the lack of neck or back symptomatology at the time he filed the claim, or both.  

In a June 2012 written statement, the Veteran's wife stated that he had experienced neck, shoulder, and low back pain since she first met him in 1982.  Even were the Board to presume both the credibility and competency of her statement, he separated from service in 1974, prior to meeting his current wife in 1982.  Thus, this statement does not establish either onset in service or continuity of symptomatology since service separation.  

It is not disputed that the Veteran was seen with complaints of neck or low back pain during service or that he was involved in motorcycle and other accidents in service, as he has claimed.  However, as noted above, both the February 1974 service separation examination and the May 1976 VA general medical examination were negative for any objective findings regarding the cervical or lumbosacral spine, and the record is otherwise devoid of any diagnosis of a cervical or lumbosacral spine disorder, to include arthritis, at service separation or for many years thereafter.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his complaints of neck and back pain following service to be of lesser probative value than the more objective clinical findings at service separation and immediately thereafter.  For these reasons, the Board finds that the weight of the competent lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, arthritis or degenerative disc disease are not the type of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection based on continuity of symptomatology and there is no doubt to be otherwise resolved.  As such, the appeal is denied on this basis as well.

In addition, as shown above, the diagnosis of arthritis of the cervical and lumbosacral spine was not rendered for many years after the Veteran's discharge from service.  Therefore, arthritis was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

The Board has also considered the Veteran's lay statements as they pertain to a nexus between current complaints and service.  As discussed above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.  

In the present case, however, the Board does not find the Veteran, or any lay party, competent to provide a nexus between an in-service disease or injury and the onset of arthritis of the cervical or lumbosacral spine many years later, as such a relationship is not subject to lay observation.  He has alleged that he was informed of such a relationship by a medical expert, which will be addressed below.  Nevertheless, his lay assertions, in and of themselves, are insufficient to establish a nexus between his in-service muscle cramps and spasms and a diagnosis many years later of arthritis of the cervical or lumbosacral spine.  

The Veteran underwent a private medical examination in June 2012.  He reported a history of several falls and other accidents during service, to include a motor vehicle accident and a fall off a helicopter.  The examiner, a physician, diagnosed cervical and lumbar spondylosis, which were "related to [the Veteran's] military injuries," according to the examiner.  The private examiner's opinion appears to be based solely on the Veteran's self-reported history, as the examiner did not indicate review of any other medical records.  

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).  

While the private examiner in the present case is competent to render a medical opinion, his opinion fails to both provide a more detailed rationale or address the absence of clinical findings at both service separation and on medical evaluation two years after service.  For this reason, its probative value is diminished.  

In contrast, the Veteran underwent VA orthopedic examinations in October 2009 and again in October 2012.  His claims file was reviewed in connection with the examinations, and his medical history, including his motor vehicle accidents during service, was noted.  Upon review of the claims file and examination of the Veteran, the October 2009 VA examiner stated the Veteran's degenerative disc disease of the cervical and lumbosacral spine was likely related to age, and was therefore less likely than not related to any incident of service.  

The October 2012 examiner noted that a cervical spine X-ray immediately following the in-service motorcycle accident was within normal limits, as was the subsequent service separation exam in 1974.  Additionally, while the Veteran was seen for low back pain during service, this symptom was attributed to recurrent prostatitis and not a specific low back or lumbosacral spine disorder.  

Currently, examination of the Veteran revealed significant limitation of motion and progression of the underlying spinal arthritis.  The examiner opined that given the Veteran had an in-service injury with normal subsequent examination it was most likely that his current symptoms were related to a progression of his underlying cervical spine arthritis, and it was less likely than not that the current cervical spine disorder was related to service.  

With regard to the Veteran's current low back symptoms, the examiner stated these were most likely related to a progression of arthritis in his lumbar spine.  The examiner then opined that there did not appear to be a nexus connecting any current back condition to a traumatic event while in the military.  Therefore it was less likely than not that the Veteran's current low back disorder was related to service.  

As these medical opinions were based on both physical examination of the Veteran and a more complete review of the pertinent medical history, the Board finds them more probative than the private medical opinion.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical or lumbosacral spine disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable.  

Left Shoulder

At the time of service entrance, the Veteran was without any current disorder of the left shoulder, or any history thereof.  He sought treatment in March 1968 for numbness of the left arm.  He stated at the time that he fell from his motorcycle and suffered numerous contusions.  X-rays of the chest and left shoulder were within normal limits, and a muscle strain was diagnosed.  

The Veteran sought treatment in March 1971 for an injury to the left arm and shoulder of unspecified cause.  He was given medication and placed on light duty for a week.  A February 1974 service separation examination was negative for any physical abnormality of the left shoulder.  On a concurrent report of medical history, he denied any history of a painful or "trick" shoulder.  Motorcycle accidents in 1960 and between 1970-73 were noted.  

Thus, the service treatment records confirm multiple in-service complaints of pain of the left shoulder; however, a disease or injury of the left shoulder was not present at service separation, according to the February 1974 service separation examination report.  Thus, based on these clinical findings, the Board concludes that any in-service muscle strain or related left shoulder disorder incurred during service was not chronic in nature and fully resolved by the time the Veteran was examined for service separation.  

With respect to the present claim, as a muscle strain is not one of the chronic diseases listed in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application.  Nevertheless, service connection may still be established for any disorder diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
On his initial application for benefits, received in March 1976, the Veteran filed claims for an ear blockage, debris in his eye, and an injury to the right knee but did not reference or report any left shoulder disorder.  On post-service VA examination in May 1976, he reported an 8-year history of pain and swelling of his left trapezius.  He stated that these symptoms occurred when he slept on his left side.  On physical evaluation, no significant pathology of the bone or left shoulder joint was noted, and a diagnosis of a left shoulder disorder was not rendered at that time.  

This evidence suggests that while the Veteran was reporting some symptomatology of the left shoulder within a few years after discharge, objective clinical testing was negative for any clear diagnosis at that time.  Thereafter, he was not diagnosed or treated for a left shoulder disorder for many years post-service.  

Upon receipt of his current claim in 2008, the Veteran was afforded a VA orthopedic examination in September 2008, at which time impingement syndrome of the shoulders was diagnosed.  As this is the first recorded post-service reference to a left shoulder disorder, coming more than 30 years after service separation, the Board finds that the evidence does not reflect continuity of left shoulder symptomatology since service.  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his left shoulder disorder is related to service.  He asserts that he experienced left shoulder symptoms as a result of multiple falls and motor vehicle accidents in service.  

At the June 2012 Board hearing, the Veteran indicated that he was involved in multiple motorcycle accidents during service, as well as falls while working on helicopters and performing other duties.  He has experienced chronic left shoulder pain since that time, according to his testimony and that of his spouse.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of a left shoulder disorder since service.  First, as noted above, the February 1974 service separation examination report reflects that he was examined and his shoulders found to be clinically normal.  While his history of motor vehicle accidents was noted at that time, no current diseases or injuries of the left shoulder were noted to result, and he denied any history of a painful or "trick" shoulder.  

His in-service history of symptoms, or lack thereof, at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481.  

Next, the post-service medical evidence does not reflect a diagnosis of a chronic left shoulder disorder in the years following service.  While the Veteran reported recurrent left shoulder pain on VA examination in 1976, a contemporaneous medical evaluation, to include X-rays, was negative for any abnormalities of the bone, joint, or musculature.  Thus, while he is competent to report such observable symptomatology as shoulder pain, the Board nevertheless finds the objective clinical findings rendered at the same time to be more probative.  

Also, the Veteran filed an initial VA disability compensation claim for service connection for several disorders in 1976, shortly after service, but did not claim service connection for a left shoulder disorder at that time.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, he filed claims for service connection, but did not initially mention left shoulder symptoms.  This suggests to the Board that there was no pertinent symptomatology at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for a left shoulder disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic shoulder injury in service, or the lack of shoulder symptomatology at the time he filed the claim, or both.  

In a June 2012 written statement, the Veteran's wife stated that he had experienced neck, shoulder, and low back pain since she first met him in 1982.  Even were the Board to presume both the credibility and competency of her statement, he separated from service in 1974, prior to meeting his current wife in 1982.  Thus, this statement does not establish either in-service onset or continuity of symptomatology since service separation.  

It is not disputed that the Veteran was seen with complaints of shoulder pain during service or that he was involved in motorcycle and other accidents in service, as he has claimed.  However, as noted above, both the February 1974 service separation examination and the May 1976 VA general medical examination were negative for any objective findings regarding the left shoulder, and the record is otherwise devoid of any diagnosis of a left shoulder disorder at service separation or for many years thereafter.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his complaints of shoulder pain following service to be of lesser probative value than the more objective clinical findings at service separation and immediately thereafter.  For these reasons, the Board finds that the weight of the competent lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, impingement syndrome, as has been diagnosed in the Veteran's left shoulder, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection based on continuity of symptomatology and there is no doubt to be otherwise resolved.  As such, the appeal is denied on this basis as well.  

The Board has also considered the Veteran's lay statements as they pertain to a nexus between current complaints and service.  As discussed above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.  

In the present case, however, the Board does not find the Veteran, or any lay party, competent to provide a nexus between an in-service disease or injury and the onset of impingement syndrome of the left shoulder many years later, as such a relationship is not subject to lay observation.  He has also not alleged that he was informed of such a relationship by a medical expert.  His lay assertions, in and of themselves, are insufficient to establish a nexus between his in-service muscle strain and a diagnosis many years later of impingement syndrome of the left shoulder.  

The Veteran underwent VA orthopedic examinations in October 2009 and again in October 2012.  His claims file was reviewed in connection with the examinations, and his medical history, including his motor vehicle accidents during service, was noted.  The October 2009 examiner could find no evidence of severe trauma to the left shoulder during service, and opined that it was less likely than not that any current diagnosis of the left shoulder was related to service.  

The October 2012 examiner determined that the Veteran's current left shoulder symptomatology was apparently related to his arthritis of the cervical spine, a disability which has not been service-connected, and was less likely than not the result of any in-service disease or injury.  

As these medical opinions were based on both physical examination of the Veteran and a complete review of the pertinent medical history, the Board assigns them significant probative weight.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left shoulder disorder, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable.  

Otitis Externa

On review of the service treatment records, the Board acknowledges that the Veteran was treated for otitis externa on several occasions during service.  Specifically, he was diagnosed with otitis externa of the left ear in December 1966.  In June 1969, he sought treatment for chronic soreness of the external otitis.  Chronic otitis externa was again diagnosed.  He was seen again in September 1970 for chronic ear problems for the past 5 years.  

The Veteran was diagnosed with an infection of the left ear in March 1969.  He was given medication.  In May 1969, he sought treatment for recurrent "ear blocks."  He was referred for an ear, nose, and throat consultation.  He again reported pain of the left ear in September 1970, and otitis media was diagnosed.  He was given medication.  

On February 1974 service separation examination, he was negative for any physical abnormality of the ears.  On a concurrent report of medical history, he reported a history of ear, nose, or throat trouble, however, and in March 1976, he filed a service connection claim for an ear blockage.  

More recently, however, the evidence of record is without any indication of a current diagnosis of otitis externa.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the present case, a September 2008 VA examination was negative for otitis externa or any other related disorder of the ear.  While the record reflects current diagnoses of both hearing loss and tinnitus, the Veteran has already been granted service connection for these disabilities.  Service connection and evaluation of the same symptomatology under multiple diagnoses is prohibited by regulation.  See 38 C.F.R. § 4.14.  Additionally, both private and VA outpatient treatment records are negative for a diagnosis of otitis externa, or any other ear disorder other than hearing loss or tinnitus.  

Finally, the Veteran has himself alleged a current diagnosis of otitis externa.  As discussed above, lay evidence is competent in certain circumstances to provide evidence of a current disability, such as when reporting observable symptomatology, reporting the findings of a medical expert, or when later confirmed by a medical expert.  In the present case, however, a diagnosis such as otitis externa is not subject to lay observation, and has not been diagnosed by a medical expert.  Thus, his lay statements, in and of themselves, are insufficient to establish a current diagnosis.  

In the absence of a current diagnosis of otitis externa, service connection for this disorder must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable.  


Residuals of Prostate Cancer

As discussed above, while prostate cancer is among the disabilities for which service connection is presumed for veterans with confirmed herbicide exposure, herbicide exposure has not been established in the present case.  The Veteran has not presented, and the record does not reflect, service in Vietnam as defined by regulation in order for the statutory presumption to apply.  

The Board must also consider whether the Veteran is entitled to service connection for prostate cancer as directly related to service.  While service treatment records do reflect numerous episodes of recurrent prostatitis during service, these records do not contain any complaint or report of symptoms related to prostate cancer.  Therefore, prostate cancer was not noted in service.  

Nevertheless, because malignant tumors are chronic disabiities under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown or onset established within a year of service separation.  

The Veteran submitted post-service private treatment records noting the assessment and treatment for prostate cancer in approximately 2006, many years after service.  While his treatment was successful, he has experienced such residuals as erectile dysfunction and dysuria.  He has not alleged and the record does not indicate continuity of symptomatology since service with respect to prostate cancer.  Additionally, because prostate cancer was not diagnosed until more than 30 years after service separation, service connection on a presumptive basis is not warranted, as onset within a year of service separation has not been demonstrated.  

Further, the evidence does not show a medical nexus between the Veteran's prostate cancer in 2006 and his recurrent prostatitis during service.  He was afforded a VA genitourinary examination in September 2008 to address such a nexus.  After reviewing the claims file and examining the Veteran, the examiner stated that prostate cancer was a disease of the aging male and was most likely not due to the Veteran's in-service history of prostatitis.  In the absence of any competent evidence to the contrary, service connection is not warranted on a direct basis.  

The Veteran has himself alleged that his prostate cancer is related to his recurrent in-service prostatitis.  As a lay person, however, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder such as cancer.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that certain medically complex disorders require a medical opinion to diagnose and to relate to service).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of prostate cancer, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable.  

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran was afforded appropriate notice initially in June 2008 and again in December 2010 and April 2011 with subsequent readjudication of his claims on several occasions, most recently within a November 2013 supplemental statement of the case.  These letters fully addressed all notice elements and the June 2008 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the June 2008 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

As to VA's duty to assist, the RO obtained and associated the Veteran's private and VA treatment records with the claims file, and he was afforded VA examinations and/or opinions on several occasions, most recently in October 2012.  These VA examinations and opinions contain adequate clinical findings, rendered in light of the Veteran's entire medical history, and fulfill VA's duty to properly development the evidentiary record.  

VA also attempted to obtain VA treatment records from the Providence and Lyons VA Medical Centers for reported treatment records from January 1974 to December 1978 and January 1980 to December 1996, as claimed by the Veteran.  No such records were located by these facilities, however, and he was so informed.  Thus, based on the above, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with this regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge noted the issues on appeal during the hearing and asked questions regarding the possibility of any outstanding evidence.  

Moreover, the Veteran specifically addressed evidence in support of his claims, indicating an understanding of requirements to establish the benefits sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, he is not shown to be prejudiced on this basis.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained or attempted to be obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for a chronic cervical spine disorder is denied.  

Service connection for a chronic lumbosacral spine disorder is denied.  

Service connection for a chronic left shoulder disorder is denied.  

Service connection for otitis externa is denied.  

Service connection for residuals of prostate cancer is denied.  


REMAND

With respect to the remaining claim for PTSD, the Veteran was granted service connection with a 30 percent initial rating in July 2010.  He responded, in part, by submitting a document labeled "Notice of disagreement" which was received at the RO in November 2010, within a year of notification of the July 2010 rating decision.  In this document, he contested the 30 percent initial rating assigned.  The RO has yet to issue a statement of the case regarding this issue.  Under these circumstances, the Board remands this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Furnish the Veteran and his representative with a statement of the case addressing the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  He must be informed of his rights and responsibilities in perfecting an appeal as to this matter, to include the requirement to file a timely substantive appeal.  Only if this issue is perfected for appellate review should it be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


